Citation Nr: 1822619	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  12-07 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for compression fracture, T3-8. 

2.  Entitlement to a disability rating for diabetes mellitus, type 2, in excess of 20 percent disabling prior to January 12, 2015 and in excess of 60 percent thereafter.

3.  Entitlement to increased disability ratings for peripheral neuropathy, right lower extremity, rated as 10 percent prior to January 12, 2015 and rated as 20 percent for peripheral neuropathy of the sciatic nerve and 20 percent for peripheral neuropathy of the femoral nerve thereafter.

4. Entitlement to increased disability ratings for peripheral neuropathy, left lower extremity, rated as 10 percent prior to January 12, 2015 and rated as 20 percent for peripheral neuropathy of the sciatic nerve and 20 percent for peripheral neuropathy of the femoral nerve thereafter.

5.  Entitlement to a compensable disability rating for high frequency hearing loss.

6.  Entitlement to special monthly compensation based on aid and attendance/housebound. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1958 to October 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina Regional Offices (RO) of the Department of Veterans Affairs (VA).  Jurisdiction is currently with the St. Paul, Minnesota RO. 

An August 2008 rating decision denied service connection for a compression fracture, T3-8, and denied entitlement to special monthly compensation based on aid and attendance.  The claims were remanded by the Board in a February 2009 decision for issuance of a statement of the case (SOC).  A SOC was issued in November 2015 and the Veteran submitted a substantive appeal in December 2015. 

 A June 2011 rating decision denied entitlement to an increased rating for diabetes, peripheral neuropathy of right and left lower extremities, and hearing loss.  The Veteran appealed this decision. 

A March 2015 rating decision recategorized the Veteran's peripheral neuropathy of the right and left lower extremities and granted service connection for peripheral neuropathy of the sciatic and femoral nerves, right lower extremity, and assigned separate 20 percent disability ratings from January 12, 2015.  The decision also granted service connection for peripheral neuropathy of the sciatic and femoral nerves, left lower extremity, and assigned separate 20 percent disability ratings from January 12, 2015.

In February 2017, the Veteran testified before the undersigned and a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On further review of the record, the Board observes that the claims file contains VA-generated evidence (VA outpatient records and an August 2016 VA PTSD examination report which included an opinion as to aid and attendance) that is relevant to the instant claims and was added to the claims file after the AOJ's last adjudication by way of the February 2012 and November 2015 Statements of the Case (SOCs).  In a March 2018 statement, the Veteran requested the claims be remanded to the AOJ for initial adjudication of the additional VA medical evidence received since the SOC.  As such, a remand is required for the AOJ to consider it in a supplemental SOC (SSOC).

During the February 2017 Board hearing, the Veteran testified that he needs his wife for assistance in medication, bathing, and dressing due to his service-connected disabilities.  The Board notes that the Veteran has 100 percent disability ratings for heart disease and PTSD.  The August 2016 VA PTSD examiner only provided an opinion as to whether aid and attendance was necessary due to the Veteran's PTSD.  The Board finds a contemporaneous examination to assess the Veteran's need for aid and attendance is necessary.

At the February 2017 Board hearing, the Veteran reported his hearing loss had worsened since the most recent February 2015 VA examination.  As the Veteran is competent to describe worsening of his hearing loss, the Board finds a new VA examination is necessary to determine the current severity of the Veteran's hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected bilateral hearing loss.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

3.  After completing directives #1-#2, arrange for an aid and attendance examination of the Veteran.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should have available for review the 38 C.F.R. §§ 3.350(b), 3.352(a) criteria for determining need for aid and attendance.  Any tests or studies indicated should be completed.  The examiner should respond to the following:

The examiner should opine whether it is it at least as likely as not (a 50% or better probability) that the Veteran requires regular aid and attendance from another individual due to his service-connected disabilities alone filling out all appropriate examination criteria.

Please explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




